Citation Nr: 0425180	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence to reopen a claim for 
service connection for kidney cancer has been received.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision in 
which the RO denied the veteran's claims for service 
connection for a right knee disability, tinnitus, varicose 
veins, PTSD, asbestosis, hypercholesterolemia, hypertension, 
and kidney cancer.  The veteran filed a notice of 
disagreement (NOD) in October 2001.  The RO issued a 
statement of the case (SOC) in August 2002, and the veteran 
filed a substantive appeal in September 2002.  In October 
2003, the RO issued a supplemental SOC (SSOC) that addresses 
additional evidence received concerning the veteran's claims, 
and reflects the RO's continued denial of the claims.  

The veteran has offered testimony during two hearings on 
appeal:  before RO personnel in April 2003, and before the 
undersigned Veterans Law Judge at the RO in April 2004; 
transcripts of both hearings are of record.

During his April 2003 RO hearing, the veteran testified that 
he was withdrawing his claims for service connection for 
asbestosis, hypercholesterolemia, and hypertension.  
Accordingly, these claims are no longer before the Board for 
appellate consideration.  While, during his April 2004 Board 
hearing, the veteran clarified that he was claiming service 
connection for a left (as opposed to right knee disability), 
the veteran has not explicitly withdrawn the previously 
perfected appeal on the claim for service connection for 
right knee disability; hence, this matter remains before the 
Board.  

As regards the claim for service connection for kidney 
cancer, the Board notes that the RO initially denied this 
claim in November 1997, and provided notice of the decision, 
and of the veteran's appellate rights later that month; the 
veteran did not appeal.  While, in the September 2001 rating 
decision on appeal, the RO addressed the underlying question 
of service connection for kidney cancer without specifically 
addressing the pertinent legal authority governing finality 
and petitions to reopen previously denied claims.  See 
38 U.S.C.A. §§  5108, 7104 (2003); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, the Board emphasizes that the 
preliminary question of whether a previously denied claim 
should be reopened and reconsidered is a jurisdictional 
matter which must be addressed before the Board may consider 
the underlying claim on its merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  How the RO characterized the 
issue or what the RO may have determined in this regard is 
irrelevant.  The initial question before the Board is whether 
new and material evidence has been presented.  Id.  Hence, 
the Board has characterized the issue, accordingly, on the 
title page.

The Board's decision addressing the veteran's claims for 
service connection for a right knee disability, varicose 
veins, tinnitus, and PTSD are set forth below.  His petition 
to reopen his claim for service connection for kidney cancer 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that the RO 
has not adjudicated a claim for service connection for left 
knee disability, first raised, as noted above, during the 
April 2004 Board hearing.  As such, the claim is not properly 
before the Board, and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no competent opinion that the veteran's varicose 
veins and for tinnitus are medically related to service.  

3.  There is no competent medical evidence of a current right 
knee disability.

4.  The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.   

5.  The veteran did not engage in combat with the enemy 
during service.

6.  There are no service records to corroborate the veteran's 
claimed in-service stressful experiences and there is no 
other credible, supporting evidence that corroborates any 
such experiences.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

3.  The criteria for service connection for varicose veins 
are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for a right knee 
disability, tinnitus, varicose veins, and PTSD have been 
accomplished.

In February and May 2001 letters, the August 2002 SOC, and 
the October 2003 SSOC, VA notified the veteran of the legal 
criteria governing the veteran's claims for service 
connection.  Additionally, the October 2003 SSOC provided the 
veteran with notice of the revised version 38 C.F.R. 
§ 3.304(f), effective March 7, 2002, that governs PTSD claims 
based on personal assault.  In each instance, the veteran was 
given an opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the February and May 2001 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, VA specifically 
identified the evidence that had already been obtained, 
identified the evidence that VA would obtain, such as VA 
treatment records, and requested that the veteran provide 
information to enable it to attempt to obtain any outstanding 
medical or other evidence pertinent to the claims on appeal.  
The letter also invited the veteran to send in any evidence 
in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the case now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that the lack of pre-adjudication 
notice in this case has not, in any way, prejudiced the 
appellant.  

The initial rating action in this case was issued in 
September 2001, after the two VCAA letters, but prior to the 
issuance of the August 2002 SOC and the October 2003 SSOC.  
Therefore, compliance with the VCAA was not completed until 
October 2003.  The veteran did not submit any new evidence 
after the October 2003 SSOC, therefore, after all appropriate 
notice and assistance had been provided, the RO adjudicated 
the veteran's claims for the first time after compliance with 
the VCAA in the October 2003 SSOC.  Accordingly, all 
pertinent records were in the claims file prior to the RO's 
initial post-VCAA notice adjudication of the veteran's 
claims.  Given the RO's compliance with VCAA, and the RO's 
post-compliance adjudication of the claims, there is no 
additional action to be taken by the RO, and no benefit to 
the veteran in returning his claims to the RO for yet another 
post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has attempted to 
obtain his service records, has obtained the veteran's 
identified treatment records, both private and VA, and 
provided the veteran a hearing on his claims.  Moreover, the 
veteran has been given the opportunity to submit evidence to 
support his claims, which he has done.  No outstanding 
sources of pertinent evidence, to include from any treatment 
providers, have been identified, nor has the veteran 
indicated that there is otherwise any outstanding pertinent 
evidence that is available but has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claims 
on appeal.

II.  Factual Background

The veteran's service medical and personnel records are 
unavailable because they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center (NPRC) 
where such records are archived.  Despite NPRC staff's search 
of alternate records, the only service-related records 
available are the veteran's discharge special orders and his 
DD 214.  These documents show that the veteran's most 
significant duty assignment was to Fort McChord Air Force 
Base, and that he was also stationed at Fort Lawton, 
Washington in 1956.  

Post-service medical records include no diagnosis or 
treatment for tinnitus or a right knee disability.  The 
initial treatment for varicose veins appears in private 
treatment records dated in February 1989.  None of the 
medical evidence of record contains an opinio relating the 
veteran's varicose veins to service.

A VA treatment records dated in November 2000 reveals that 
the veteran was diagnosed with PTSD due to having been 
assaulted by southern soldiers during service and from 
witnessing a plane full of soldiers crash.  A June 2001 
treatment record indicates that his stressor was witnessing 
the remains of a plane that had crashed, viewing the crash 
site, seeing pictures of the crash, and talking to survivors.

In statements of record and testimony at both his April 2003 
RO hearing and his April 2004 Board hearing, the veteran 
stated that he was assigned to Nike test sites in Des Moines 
and for weeks he was forced to defend himself from assaults 
by southern soldiers because he was a "Yankee."  He was 
transferred from Des Moines to McChord Air Force Base around 
1954 to stop the conflicts, and shortly after arriving there 
was assaulted by other southern soldiers.  This incident 
resulted in his being treated for a rib injury.  

In addition to the fights, the veteran asserts that a plane 
full of soldiers being flown out of Lawson Air Force Base 
crashed in December 1952, and that he was assigned to Lawson 
Air Force Base shortly after this incident and the plane 
wreckage was next to the hangar he worked in and he had to 
walk by it every day.  In support of his claim, he submitted 
a copy of a newspaper article from December 1952 which 
discusses the crash of a plane full of soldiers at Larson Air 
Force Base.  

II.  Analysis

A.  Service connection for a right knee disability, tinnitus, 
and varicose veins

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

With regard to the veteran's claim for service connection for 
a right knee disability, as noted above, there is no medical 
evidence of record indicating that the veteran currently has 
a diagnosed right knee disability.  In fact, the veteran 
himself testified at his April 2004 Board hearing that he had 
a left knee disability not a right knee disability.  In the 
absence of evidence of a claimed disability, as defined by 
the applicable legal authority, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the veteran's claim for service connection for 
tinnitus and varicose veins, medical evidence establishes 
that the veteran has been diagnosed with varicose veins.  
Moreover, given the nature of tinnitus, the Board finds his 
assertions that he experiences tinnitus credible evidence 
that he has the claimed disability.  Hence, the Board finds 
that the evidence establishes a current disability with 
regard to each of these claims; however, as noted above, this 
is not the only requirement for an award of service 
connection.  In this case, there is no competent evidence 
whatsoever to indicate that the veteran's tinnitus and 
varicose veins are medically related to service.  During his 
April 2004 Board hearing, the veteran testified that his 
varicose veins were first treated in the mid-1980s, 
approximately thirty years after his discharge, and medical 
records show his first diagnosis of varicose veins in 1989.  
The veteran testified that he had tinnitus in service, was 
exposed to noise from planes in service, and that he has had 
ringing in his ears, especially at night, since discharge.  

The Board recognizes that the veteran's service medical 
records are not available for review because they were 
destroyed in a fire.  Given these circumstances, the Board 
has carefully considered the veteran's statements and 
testimony that he had tinnitus in service with continuous 
symptoms since discharge.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, even assuming, arguendo, that 
the veteran did have tinnitus in service, the record still 
contains no competent evidence relating the veteran's current 
tinnitus to his active service or noise exposure therein.  

While the Board does not doubt the sincerity of the veteran's 
belief that his current tinnitus and varicose veins are 
related to his service, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as whether he has a specific disability, 
and the medical relationship, if any, between that disability 
and service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, there is 
no competent evidence on the question of medical nexus to 
support either claim.  

Under these circumstances, the Board finds that the claims 
for service connection for a right knee disability, for 
tinnitus, and for varicose veins, must be denied.  As the 
competent evidence simply does not support any of the claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

A recent amendment to 38 C.F.R. § 3.304(f) (see 67 Fed. Reg. 
10330- 10332 (March 7, 2002)), provides that, if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).

With regard to the veteran's assertion that he was assaulted 
by fellow soldiers, this constitutes a claim for PTSD based 
on personal assault.  As required, the veteran was notified 
of the applicable provision of the revised terms of the 
regulation in his October 2003 SSOC.  Additionally, he was 
advised, during his April 2004 Board hearing, that he could 
submit lay statements in support of his claim for PTSD.  

In this case, the evidence of record includes VA treatment 
records diagnosing the veteran with PTSD based on his 
reported stressors of being assaulted in service and being 
exposed to the aftermath of the December 1952 plane crash.  
However, even assuming that the veteran has met the first two 
criteria for establishing service connection for the 
condition-a medical diagnosis of PTSD and competent evidence 
of a link between the diagnosis and his claimed stressors-
the Board finds that in this case, the claim must nonetheless 
fail because another essential criterion for a grant of 
service connection for PTSD-corroborating evidence that the 
claimed stressor actually occurred-has not been met.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony, alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

Considering the evidence of record (to include the veteran's 
own assertions) in light of the above, the Board finds that 
the evidence does not establish that the veteran engaged in 
combat with the enemy during service.  In fact, the veteran 
does not assert that he was in combat, or that his stressors 
occurred in combat, and his stressors are not combat 
stressors.  Absent evidence that the veteran engaged in 
combat with the enemy, the veteran's lay statements, alone, 
are not sufficient to establish the occurrence of any in-
service stressor; rather, corroborating evidence is needed to 
support the claim for service connection.  Id.  See also 
Cohen v. Brown, 10 Vet. App. 128, 146-7 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

As noted above, the Board recognizes that the veteran's 
service medical records are not available for review.  Given 
these circumstances, the Board has carefully considered the 
veteran's statements and testimony regarding his stressors in 
service.  See O'Hare, 1 Vet. App. at 367.  However, even 
though the veteran's service medical and personnel records 
are unavailable through no fault of his own, corroboration of 
his stressors is still required.

As discussed above, the veteran's stressors are that he was 
repeatedly attacked in service by southern soldiers resulting 
in a rib injury, and that he was forced to confront the 
wreckage and aftermath of a plane crash of soldiers at Larson 
Air Force Base in Washington.

The only evidence the veteran has provided to attempted to 
corroborate the occurrence of his reported stressors consists 
of a July 1997 private medical report of a chest computed 
tomography (CT) scan and the newspaper article about the 
plane crash from December 1952.  The CT scan noted that 
"there may be a solitary flat plaque on the right lateral 
pleural surface at the level of the aortic arch, which would 
correspond to the possible right lateral density on the chest 
radiograph.  Alternatively, this could represent an old, 
healed rib fracture."  Unfortunately, this evidence does not 
adequately corroborate his stressors.  

The CT scan does not definitively establish an old rib 
injury, but even assuming it did, there is nothing in the 
report which indicates that the rib injury in question 
occurred in service.  As for the newspaper article, while it 
establishes the veteran's assertion of a plane crash, it does 
not establish his presence at Larson Air Force Base during 
service proximate to the time of the crash.  The limited 
service records available also fail to establish either 
treatment for a rib injury or that the veteran was stationed 
at Larson Air Force Base.  Moreover, the veteran has not 
submitted lay statements from soldiers who served with him or 
family members to corroborate his stressors, and when 
questioned about this at his April 2004 hearing indicated 
that he was unable to do so.  Additionally, there in not any 
medical or other evidence demonstrating that his behavior 
altered during the period of service when he was allegedly 
being assaulted.

The Board is sympathetic with the veteran's frustration over 
the loss of his service records.  However, absent 
corroborating evidence to establish the occurrence of his 
claimed in-service stressful experiences, the benefit-of-the-
doubt doctrine is not applicable (see 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56), and the 
claim must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for tinnitus is denied.

Service connection for varicose veins is denied.

Service connection for PTSD is denied.

REMAND

As noted above, the veteran's claim for service connection 
for a kidney cancer is properly characterized as a petition 
to reopen a claim for service connection for kidney cancer 
because of the prior, final decision in November 1997.  
Because the RO has previously treated this claim as an 
original service connection claim, the veteran has never been 
provided with the laws and regulations governing 
substantiating a claim to reopen.  Accordingly, this claim, 
properly characterized as a petition to reopen, must be 
returned to the RO for issuance of a SSOC reflecting 
consideration of whether new and material evidence sufficient 
to reopen a claim for service connection for kidney cancer 
has been received, the applicable laws and regulations, and 
the reasons that the RO relied on in making its 
determination.  See 38 C.F.R. § 19.29 (2003). 

While the Board regrets the delay inherent in remanding the 
veteran's claim, the Board also points out that, to ensure 
that the veteran's procedural rights are protected insofar as 
him being given adequate notice of the criteria for a grant 
of a petition to reopen his claim for service connection for 
kidney cancer, and the opportunity to present argument and 
evidence on this issue, RO consideration of the legal 
authority governing a petition to reopen, in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In considering the veteran's petition to reopen his claim for 
service connection for kidney cancer, the RO should undertake 
any appropriate notification and/or development action 
required by the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO must review the claims file to 
ensure compliance with all  notification 
and development actions required by the 
VCAA and its implementing regulations.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures set forth in 
38 U.S.C.A. §§ 5103 and 5103A, as well as 
38 C.F.R. § 3.159, are satisfied.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the petition to reopen the 
claim for service connection for kidney 
cancer, specifically addressing whether 
new and material to reopen that claim has 
been received, consistent with the 
applicable legal authority. 

3.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. § 3.156-along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



